Judgment affirmed, with costs. No opinion. Jaycox, Manning and Kapper, JJ., concur; Young, J., dissents, with the following memorandum: If defendant unjustly refused to defend the action brought against plaintiff, then plaintiff has a cause of action for damages resulting from this breach of contract, which is not affected by condition G of the policy. In such an action recovery can be had for all the damage caused by the breach, regardless of the amount specified in the policy. I think the complaint is good (McAleenan v. Massachusetts Bonding & Ins. Co., 232 N. Y. 199); with whom Kelly, P. J., concurs.